      Case 2:20-cv-01293-MHB Document 13 Filed 09/24/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Margarita Noll, et al.,                             No. CV-20-01293-PHX-MHB
10                  Plaintiffs,                          ORDER
11   v.
12   United States of America, et al.,
13                  Defendant.
14
15          Pursuant to the Notice of Settlement (Doc. 11),

16          IT IS ORDERED that this matter be dismissed without further notice sixty (60)

17   days from the date of this Order, unless prior thereto a judgment or order of dismissal is

18   entered or a request for reinstatement on the Court’s trial calendar is filed herein.

19          Dated this 23rd day of September, 2020.

20
21
22
23
24
25
26
27
28
